                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALVIN L. MERRITTE,

                     Plaintiff,

v.                                            Case No. 3:16-cv-959-NJR

STACI DEWEESE, ELAINE BURCHAM,
KELLY KAISER, PATRICIA POTTS,
TAMMY KIMMEL, CHRIS BROOKS,
RHONDA WAGGONER, NOREEN
BAKER, STEVEN DUNCAN,
BETHANY TREDWAY, MARK STORM,
RICHARD MOORE, S. A. GODINEZ,
CHRISTOPHER WALTZ, VICKY
WALKER, RANDALL BROOKS, GARY
WALKER, DEREK HUNDLEY,
MICHAEL DEAN, TRAVIS OCHS,
MATTHEW WINKA, DARRELL SELBY,
CHAD RAY, WEXFORD HEALTH
SOURCES, INC., HCU
ADMINISTRATOR, DIRECTOR OF
NURSING, MARC HODGE, and
BENJAMIN BRAKE,

                     Defendants.

                       MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court are several motions filed by Plaintiff Calvin Merritte and

Defendants. Specifically, Merritte has filed a Motion to Show Cause and/or Motion for

Relief from Judgment (Doc. 166), Motion for Court Order (Doc. 173), Motion for Free

Court Records (Doc. 175), Motion for Discovery (Doc. 176), Supplemental Motion for

Order to Show Cause and Relief from Judgment (Doc. 177), and a Motion for Preliminary

Injunction (Doc. 184). Defendants have moved to strike these motions (Docs. 179, 186).


                                     Page 1 of 3
For the reasons set forth below, Merritte’s motions are denied and Defendants’ motions

are denied as moot.

       On November 7, 2018, Magistrate Judge Donald G. Wilkerson issued a Show

Cause Order, ordering Merritte to show cause in writing by December 28, 2018, why this

matter should not be dismissed due to his failure to prosecute this action and cooperate

with appointed counsel (Doc. 145). Merritte failed to reply in a timely fashion, resulting

in the Court dismissing the action with prejudice pursuant to Federal Rule of Civil

Procedure 41(b) (Doc. 157).

       Merritte now invokes Federal Rule of Civil Procedure 60(b) in his Motions to Show

Cause and for Relief from Judgment (Docs. 166, 177), stating that he did not receive any

of his appointed counsel’s communications and did not have adequate library access or

access to mailing materials. Rule 60(b) permits a court to relieve a party from an order or

judgment based on such grounds as mistake, inadvertence, surprise, excusable neglect

by the movant, or newly discovered evidence that could not have been discovered within

the deadline for filing a Rule 59 motion. This rule is considered an extraordinary remedy

and is granted only in exceptional circumstances. Eskridge v. Cook Cnty., 577 F.3d 806, 809

(7th Cir. 2009).

       Here, Merritte has filed to demonstrate exceptional circumstances warranting the

reopening of his dismissed case under Rule 60. Merritte repeatedly failed to comply with

the Court’s order and failed to communicate, even despite a reminder from the Court.

For this reason, Merritte’s Motion to Show Cause and/or Motion for Relief from

Judgement (Doc. 166) and Supplemental Motion for Order to Show Cause and Relief from



                                       Page 2 of 3
Judgement (Doc. 177) are DENIED.

      Furthermore, Merritte’s case was dismissed with prejudice and judgment was

entered January 28, 2019. Accordingly, his attempts to continue to engage in discovery

and otherwise seek relief in this closed case are without merit. For these reasons,

Merritte’s Motion for Court Order (Doc. 173), Motion for Free Court Records (Doc. 175),

Motion for Discovery (Doc. 176), and Motion for Preliminary Injunction (Doc. 184) are

also DENIED.

      Because Merritte’s motions are denied, Defendants motions to strike (Doc. 179,

186) are DENIED as moot.


      IT IS SO ORDERED.

      DATED: March 18, 2020


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 3 of 3
